                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON


RED HED OIL, INC., doing               )
business as REDI MART NO. 9,           )
et al.                                 )              Civil Case No.
                                       )             5:17-cv-180-JMH
       Plaintiffs,                     )
                                       )            MEMORANDUM ORDER
v.                                     )               AND OPINION
                                       )
THE H.T. HACKNEY CO., et al.,          )
                                       )
       Defendants.                     )
                                       )

                                  ***
       Plaintiffs Red Head Oil, Inc. and Federated Mutual Insurance

Company and Defendant The H.T. Hackney Company move the Court for

voluntary dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).

[DE 48].     The moving parties have notified the Court that a

settlement has been reached and move for dismissal of the claims

with prejudice.      [Id.].

       But here, the moving parties have chosen the wrong procedural

vehicle to reach their desired destination.              Under Sixth Circuit

law, Rule 41 permits a plaintiff to voluntarily dismiss only the

entire controversy, not a portion of the claims.                 Philip Carey

Mfg.   Co.    v.     Taylor,   286   F.2d   782,   785    (6th   Cir.   1961).

Additionally, Rule 41(a)(1)(A)(ii) requires “a stipulation of

dismissal signed by all parties who have appeared.”                 (emphasis

added).


                                      1 
 
      But because the Court construes filings “by their substantive

content and not by their labels,” this Court will consider the

current Motion under Rule 21.             See Coleman v. Ohio State Univ.

Med. Ctr., No. 2:11-cv-0049, 2011 WL 3273531, at *3 (S.D. Ohio

Aug. 1, 2011).      For the reasons stated herein, the moving parties’

Motion, when considered under Rule 21, is GRANTED.

                            I.   Procedural History

      Red   Head    and   Federated     brought     this    products    liability

lawsuit in March 2017 in Madison Circuit Court against seven

defendants.      [DE 1-1].       Defendant Logic Technology Development

removed the case to federal court in April 2017 based on diversity

jurisdiction pursuant to 28 U.S.C. §§ 1441 and 1332.                 [DE 1].

      On May 3, 2017, the matter was stayed as to Defendant NJoy,

Inc. [DE 16] after NJoy filed a suggestion of Chapter 11 bankruptcy

[DE 13].       Subsequently, all claims against Defendants Swisher

International,      Inc.,    Logic     Technology    Development       LLC,   Spark

Industries LLC, R.J. Reynolds Vapor Company, and Fontem Ventures

B.V. were dismissed.        [DE 37].    Thus, H.T. Hackney and NJoy became

the only remaining defendants in this action.

      The current stipulation of dismissal is signed by counsel for

Red Head Oil, Federated Mutual Insurance, and H.T. Hackney, but is

not   signed   by   counsel      for   NJoy.   As    a     result,   the   current

stipulation of dismissal is not signed by all parties who have

appeared in the action.

                                         2 
 
                                II.   Analysis

     “Except   as    provided    in Rule     41(a)(1),   an    action   may   be

dismissed at the plaintiff's request only by court order, on terms

that the court considers proper.”           Fed. R. Civ. P. 41(a)(2).     Rule

41(a)(1) allows dismissal of actions without a court order when a

plaintiff files the notice of dismissal either (1) before the

opposing party serves an answer or motion for summary judgment or

(2) plaintiff presents a dismissal signed by all parties who have

appeared.   Fed. R. Civ. P. 41(a)(1).

     Under either Rule 41 method, a plaintiff may dismiss only an

“action.”   In Philip Carey Manufacturing Company v. Taylor, the

Sixth Circuit interpreted “action” to mean “entire controversy.”

286 F.2d 782, 785.        The Court held that Rule 41 did not allow a

court to dismiss claims against some, but not all, defendants in

a single case.      Id.

     Recently, this Court issued an opinion explaining the state

of the law regarding Rule 41(a) in the Sixth Circuit.                   United

States ex rel. Doe v. Preferred Care, Inc., 326 F.R.D. 462 (E.D.

Ky. 2018). Ultimately, while some circuits disagree with the Sixth

Circuit’s interpretation of Rule 41(a), this Court is bound by

Sixth Circuit precedent.        See id. at 464; see, e.g., Van Leeuwen

v. Bank of Am., N.A., 304 F.R.D. 691, 693–94 (D. Utah 2015)

(discussing the circuit split and citing cases).              Thus, the moving

parties here may not dismiss a single defendant under Rule 41.

                                       3 
 
       But    the   moving   parties    may   seek    dismissal    of   a   single

defendant under Rule 21.         See Taylor, 286 F.2d at 785 (“we think

that [Rule 21] is the one under which any action to eliminate” a

single defendant should be taken); see also Letherer v. Alger Grp.,

LLC, 328 F.3d 262, 266; Wilkerson v. Brakebill, No. 3:15-CV-435-

TAV-CCS, 2017 WL 401212 (E.D. Tenn. Jan. 30, 2017) (“Rule 21 is

the more appropriate rule”); Columbia Gas Transmission, LLC v.

Raven Co., Inc., No. 12-CV-72-ART, 2014 WL 12650688, at *1; Lester

v. Wow Car Co., Ltd., No. 2:11-cv-850, 2012 WL 1758019, at *2, n.2

(S.D. Ohio May 16, 2012) (“the Sixth Circuit has suggested that

dismissal of an individual party, as opposed to an entire action,

is properly conducted pursuant to Rule 21, not Rule 41”).                   Warfel

v. Chase Bank USA, N.A., No. 2:11-cv-699, 2012 WL 441135, at *2

(S.D. Ohio Feb. 10, 2012). Thus, the Court construes the current

Motion under Rule 21.

       “On motion or on its own, the court may at any time, on just

terms, add or drop a party.”          Fed. R. Civ. P. 21.      The rule applies

where “no relief is demanded from one or more of the parties joined

as defendants.”      Letherer, 328 F.3d at 267. Under the rule, Courts

must consider prejudice to the nonmoving party.                   See Wilkerson,

2017 WL 401212, at *2; Arnold v. Heyns, No. 13–14137, 2015 WL

1131767, at *4 (E.D. Mich. Mar. 11, 2015).                The inquiry overlaps

with   Rule    41   standards   “as    guidance      in   evaluating    potential

prejudice to the non-movant.”           Wilkerson, 2017 WL 401212, at *2.

                                         4 
 
Courts determine whether the nonmoving party would suffer “plain

legal prejudice” and consider: (1) defendant’s effort and expense

of preparation for trial; (2) excessive delay and lack of diligence

on plaintiff’s part in prosecuting the case; (3) insufficient

explanation for the need for dismissal; and (4) whether a motion

for summary judgment is pending.”                Grover v. Eli Lily & Co., 33

F.3d 716, 718 (6th Cir. 1994).

      Here, dismissal is proper under Rule 21.                  The only issue with

the motion under Fed. R. Civ. P. 41(a)(1)(A)(ii) is that all

parties    that     have    appeared      have     not     signed    the    voluntary

stipulation    of     dismissal       because      NJoy    has     not    signed    the

stipulation.         Still,    all    other     parties     have    agreed     to   the

stipulation of dismissal.

      Additionally, NJoy, the only nonmoving party, will not suffer

any prejudice because of the dismissal.                    NJoy has likely spent

little time and invested few resources in defending this action

considering the pending bankruptcy action and current stay of the

claims as to NJoy.         Furthermore, there has been no excessive delay

on the part of the Plaintiffs.                 The Plaintiffs have diligently

prosecuted    this    case    as     evidenced     by     the   settlement     of   all

remaining claims against H.T. Hackney. Finally, the moving parties

have provided good reasons for the proposed dismissal and there

are   no   pending    motions      for   summary    judgment.        As    a   result,



                                          5 
 
dismissal of all claims against Defendant H.T. Hackney is proper

under Rule 21.

     Thus, for the reasons stated herein, IT IS ORDERED as follows:

     (1)   The   Court   construes    Plaintiff’s   Motion   under   Rule

           41(a)(1)(A)(ii) for Voluntarily Dismissal with Prejudice

           as to Defendant H.T. Hackney Company [DE 48] as a Motion

           under Rule 21;

     (2)   The Motion [DE 48] is GRANTED;

     (3)   All claims against Defendant The H.T. Hackney Company

           are hereby DISMISSED WITH PREJUDICE; and

     (4)   The stipulation of dismissal [DE 48] does not apply to

           Defendant NJoy, Inc.

     This the 29th day of October, 2018.




                                     6 
 
